MEMORANDUM **
Anacleto Urias-Soto, his wife Georgina Romero-Flores, and their minor child Eduardo Perez-Romero, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals denying, as untimely filed, their motion to reopen the underlying denial of their application for cancellation of removal based on their failure to establish the requisite hardship to a qualifying relative.
Petitioners have waived any challenge to the BIA’s order denying their motion to reopen by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reopen was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). This court lacks jurisdiction to review the BIA’s refusal to reopen proceedings sua sponte. *522See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.